COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Teresa Corral Lerma,                         §              No. 08-17-00194-CV

                     Appellant,               §                Appeal from the

 v.                                           §              120th District Court

 Border Demolition & Environmental, Inc.,     §          of El Paso County, Texas
 as a corporation, Raul Solis, Individually
 and Bonnie Solis, Individually,              §               (TC# 2009-2631)

                        Appellees.            §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s first motion for extension of time within which to

file the response to Appellees’ motion to dismiss until October 12, 2017. NO FURTHER

MOTIONS FOR EXTENSION OF TIME TO FILE THE APPELLANT’S RESPONSE WILL

BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Eduardo N. Lerma, the Appellant’s attorney,

prepare the Appellant’s response and forward the same to this Court on or before October 12,

2017.

        IT IS SO ORDERED this 19th day of September, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.